Citation Nr: 0838834	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO. 04-34 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional cardiac disability claimed as the result of a 
procedure performed at a VA hospital in February 1995.

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for occlusion of a cardiac graft vessel claimed as the result 
of VA medical treatment rendered between last 1997 and early 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1956 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in July 2006.


FINDINGS OF FACT

1. The veteran did not incur additional disability from the 
February 1995 procedure performed at a VA Medical Center as a 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of VA, or as a result of an event that was not 
reasonably foreseeable.

2. The veteran did not incur additional disability from 
medical treatment received between late 1997 and early 1998 
at a VA Medical Center as a result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, or as a result of 
an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment in February 1995, are not met. 38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2007).

2. The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment from late 1997 to early 1998, are not met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The provisions of 38 C.F.R. § 3.159 have been recently 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.



The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In January 2003, February 2006, May 2006, and August 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a 
compensation claim under the provisions of 38 U.S.C.A. 
§ 1151, a disability rating and an effective date, as well as 
specifying what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA. 

The veteran did not receive timely notice of the evidence 
needed to establish a disability rating and an effective date 
in the event that compensation was granted. However, the 
veteran was not prejudiced from this timing error because the 
denial of the compensation claim in this decision renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned. Thus, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
In a June 2006 statement, the veteran's representative 
asserted that the duty to assist required VA to determine if 
there were medical quality assurance records, and to obtain 
and consider such records. However, the representative did 
not explicitly state that such records actually existed. The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim. 
See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). Moreover, such 
records are protected from disclosure by 38 U.S.C.A. § 
5705(a) and the VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3 prohibits the RO from requesting or 
using such records.

Although the veteran through his representative has argued 
that statutory and regulatory provisions allow for the use of 
such records "within the Department;" because such records, 
once obtained, must be considered in the claim, and records 
considered in the claim must be disclosed to claimants under 
VA regulations and pertinent case law, obtaining and using 
these records would inevitably entail disclosure. See also 
Loving v. Nicholson, 19 Vet. App. 96 (2005). The Board can 
identify no authority within the provisions of 38 U.S.C.A. § 
5705 that would allow it to request quality assurance records 
for the purpose of adjudicating a compensation claim, and no 
compelling reason to ask the RO to do that which its own 
internal procedures specifically prohibit. 

Apart from the lack of a basis to direct disclosure of 
quality assurance records, the veteran has proffered no 
reason as to the relevance of these documents, other than 
they may show evidence which would be favorable to his claim. 
As is discussed below, the record is completely without 
competent evidence indicating that VA was negligent in any 
manner in the challenged medical procedures - the production 
of the quality assurance records would therefore amount to a 
"fishing expedition," which is not a basis for disclosure. 
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim. Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim. 
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

The veteran contends that he incurred additional disability 
as a result of a February 1995 VA medical procedure and VA 
medical treatment received between late 1997 and early 1998 
and is therefore entitled to compensation under the 
provisions of 38 U.S.C.A § 1151. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996). Since the appellant filed 
this § 1151 benefits claim in 2002, the amended 38 U.S.C.A. 
§ 1151 applies to this case. See 38 U.S.C.A. § 1151 (West 
2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable. In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.358(c)(1) and (2) provide as 
to "cause:" (c) Cause. In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of...hospitalization, medical 
or surgical treatment,...

In a statement received by VA in January 2003, the veteran 
alleged that VA medical care caused him additional 
disability. He argues that in February 1995, he consulted a 
cardiologist for jaw pain at the Minneapolis, MN VA Medical 
Center (VAMC) and that when his jaw pain became worse, the 
VAMC admitted him and performed an angiogram. He contends 
that an atherectomy was eventually performed and that the 
physician who performed the procedure specifically told the 
veteran's wife that it was the first one he had done and that 
during the procedure he had left the "rotor-blader" in too 
long, cutting of the circulation and causing some heart 
damage to the veteran, similar to what a heart attack would 
cause. 

Additionally, the veteran alleges that he went to the VAMC in 
Poplar Bluff, Missouri in November 1997 complaining of chest 
pain and asked to be referred to a cardiologist at the 
Columbia, Missouri VAMC and that his "regular doctor" 
refused to do so. The veteran alleges that eventually it was 
discovered at the Columbia VAMC that the veteran's bypass 
with the leg vein had closed and that "nothing could be done 
about it." The veteran essentially alleges that if he had 
been referred to a cardiologist sooner, this would not have 
occurred.

An August 2003 VA examination report shows that the examiner 
reviewed the veteran's c-file but could find no records 
regarding the cardiac catheterization performed in 1995 nor 
any information regarding the outcome of the catheterization 
performed in 1998. The examiner stated that the veteran's 
claim that he had a heart attack as a result of the 
atherectomy performed at the Minneapolis VAMC in 1995 could 
not be directly confirmed in the absence of the medical 
records from that hospitalization. 

The August 2003 examination report is of little probative 
value, as it was not conducted with a review of the entirety 
of the veteran's claims folder. Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

However, to the extent that underlying factual information 
used by the examiner is found on this review of the claims 
folder (and substantiated by further VA medical inquiry), the 
examiner noted that the presence of documented myocardial 
infractions on the cardiac imaging performed in May 2003 at 
the VA hospital was  consistent with this clinical history 
and myocardial injury was a known complication of coronary 
revascularization procedures including atherectomy; however, 
the examiner could not comment on the relationship of the 
veteran's current cardiac condition and the procedure 
performed at the Minneapolis VAMC in the absence of records 
from that hospitalization. The examiner added that similarly, 
in the absence of records from the veteran's hospitalization 
at the Columbia VA, the examiner was unable to comment on the 
relationship of the referral procedures to the eventual 
outcome of the cardiac catheterization performed in February 
1998.

A September 2005 VA examiner reported that he had closely 
reviewed the operation report from the 1995 procedure. The 
examiner noted the veteran's allegation as to the extended 
use of the surgical catheter which, according to the veteran, 
occluded the coronary artery and precipitated the infarction. 
The examiner observed that the veteran was noted to have 
complained of some chest discomfort as the catheter was being 
placed and that he had some additional chest and jaw pain as 
the roller blade was being operated. 


The examiner observed that while the veteran had some sinus 
tachycardia elevation and discomfort, he reported that in 
order to do atherectomy, the artery is partially occluded and 
that it was necessary to partially obliterate blood flow in 
the artery during the procedure. The examiner further noted 
that in these procedures, the surgical operator would have to 
"pull back" after few cuts and allow circulation to resume 
and then repeat the procedure. The examiner stated that the 
degree of obstruction determines how often this has to be 
done and that in 1995, the equipment was rather bulky and the 
arterial occlusion was greater than currently. He added that 
the incidence of intraoperative nontransmural infarction was 
about 15 percent. 

Of critical importance to this inquiry, however, the examiner 
reported that it was impossible to tell from the notes how 
long the cutting blade was in place each time, but that the 
total time for the procedure did not seem inordinate in view 
of the fact that intraoperative nontransmural myocardial 
infarction was a significant risk of the procedure. He 
concluded that there was probably no reason to think that 
operator error was a cause of the veteran's problem.

In response to the Board's July 2006 remand directives, a 
further medical inquiry was conducted in March 2008. The 
examiner reviewed the claims folder, and noted that the 
veteran had manifestations of cardiac pathology prior to 
February 10, 1995 (i.e., prior to the initial subject 
surgical procedure). The examiner stated that these 
manifestations consisted of primarily dyspnea on exertion 
rather than angina. He noted that a stress volume test in 
February 1993 showed a posterior defect that reperfused and a 
repeat thallium stress test in November 1994 was unchanged. 

The examiner added that the veteran had a prolonged 
atherectomy of the right coronary artery on February 10, 1995 
and that afterwards, the veteran's cardiac enzymes were 
elevated, indicative of a degree of myocardial infarction and 
this was thought to be due to low flow during the 
atherectomy. The examiner noted that the veteran's left 
ventricular ejection fraction subsequent to the procedure was 
70 percent, unchanged from that prior to the myocardial 
infarction.

The examiner noted the veteran's hospitalization on July 6, 
1995 at the Minneapolis VAMC for progressive dyspnea on 
exertion and angina. The examiner noted that cardiac 
catheterization showed a 99% stenosis of the right coronary 
artery where he had previously been angioplastied. The 
veteran had a repeat rotoblader angioplasty with improvement 
of the obstruction to 40%. The examiner stated that the 
veteran did not develop any new identifiable abnormalities 
due to the July 6, 1995 procedure.

The examiner noted that the veteran was rehospitalized at the 
Minneapolis VAMC on October 2, 1995 with new unstable angina. 
The examiner stated that the veteran's cardiac 
catheterization on October 3, 1995 showed 60% in one lesion, 
90% blockage of the mid-right coronary and 90% blockage of 
the distal-right coronary. It was recommended that he have 
elective coronary artery bypass grafting and he was 
readmitted on November 28, 1995 for that procedure which was 
successfully carried out.

The examiner stated that the record reflected that the 
veteran moved to Poplar Bluff, Missouri and was followed at 
the Poplar Bluff VAMC from 1997 to 1998. The examiner stated 
that notes show that the veteran was complaining of fatigue 
and dyspnea in May 1997, which were attributed to his beta-
blocker therapy; however, notes do not show that he was 
complaining of angina. The veteran continued to be followed 
at that hospital despite requesting referral for further 
evaluation and he was not referred for further evaluation 
until January 1998. That evaluation was done at the Columbia, 
Missouri VAMC and at that time, repeat catheterization showed 
reocclusion of the vein graft.

The examiner stated that the manifestation of cardiac 
pathology on February 2, 1998 was the new vein graft 
occlusion which had obviously occurred between the surgery in 
November 1995 and the catheterization in 1998. The examiner 
stated that although it was apparent that the graft occlusion 
occurred at some point between 1995 and 1998, it was not 
possible to date the time of occlusion specifically as it was 
more likely a gradual process. The examiner opined that it 
was likely that had the veteran been referred for 
catheterization when he had increased symptoms in October 
1997, the occlusion would have been detected earlier; 
however, this is a judgment decision which did not reflect 
any carelessness, negligence or a lack of proper skill on the 
part of the VA personnel who were managing him.

The examiner noted that regarding the atherectomy with the 
subsequent myocardial infarction in 1995, in the early days 
of atherectomy, the equipment was relatively crude and 
experience was limited in most medical centers. As the 
previous examiner alluded to, the March 2008 medical examiner 
noted that the surgical procedure in question necessitated a 
periodic stoppage of the process to allow perfusion to occur. 
However, he noted that infarctions still occur during 
atherectomy due to excessive length of occlusion of the 
artery despite improvement in the equipment and improved 
knowledge of the procedure. 

The examiner opined that the infarction which occurred during 
the atherectomy should be regarded as a not totally 
unexpected occurrence rather than being due to an error in 
judgment, or carelessness, negligence, or lack of proper 
skill.

The facts and the medical opinion evidence clearly 
preponderate against the claim. 
The question of whether an additional disability was 
incurred, both by the February 1995 surgical procedures, and 
the 1997 to 1998 medical treatment, is clearly one requiring 
competent medical opinion. It is well-settled in the law that 
the Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

However, it is also well settled that a claimant who is not 
medically trained, such as the veteran, is also not competent 
to offer an opinion as to causality of a disability. Cromley 
v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Competent medical evidence 
substantiating a linkage between VA medical treatment and a 
disability is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. 
§ 3.159(a)(1).

There are three competent medical opinions of record which 
address the salient issue. The 2003 VA medical opinion shows 
that the examiner could not provide the requested medical 
opinion because he did not have access to the relevant 
records - thus his opinion is of limited probative value. 
Shipwash, supra. 

However, the VA medical opinions dated in 2005 and 2008, 
supported by comprehensive reviews of all evidence of record, 
contradict the veteran's contentions. The examiners' opinion 
was that the veteran incurred no additional disability as a 
result of the February 1995 procedure performed at a VAMC or 
the treatment received at a VAMC from late 1997 to early 1998 
as a result from carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident of fault on 
the part of VA, or as a result of an event that was not 
reasonably foreseeable. 

There are no contrary medical opinions of record, and the 
preponderance of the evidence is against a finding that the 
veteran incurred additional disability as a result of any 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable, in relation to the veteran's February 
1995 medical procedure or treatment received from late 1997 
to early 1998. It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b). 

Therefore, compensation for benefits under 38 U.S.C.A. § 1151 
for additional disability incurred as a result of the medical 
procedure performed in February 1995 at a VAMC or as a result 
of treatment received at a VAMC from late 1997 to early 1998 
is not warranted and the appeal as to both claims will be 
denied.  

                                       	(CONTINUED ON NEXT 
PAGE)




ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
cardiac disability claimed as the result of a procedure 
performed at a VA hospital in February 1995, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for occlusion of 
a cardiac graft vessel claimed as the result of VA medical 
treatment rendered between last 1997 and early 1998, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


